        Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT FOR THE
            SOUTHERN DISTRICT OF MISSISSIPPI NORTHERN DIVISION

JENARIO SCOTT                                        PLAINTIFF

VERSUS                                               CIVIL ACTION # 3:20-cv-83-CWR-FKB

CITY OF JACKSON, MISSISSIPPI                         DEFENDANTS
JOHN AND JANE DOES 1-10




                              ANSWER TO THE COMPLAINT

        Comes now the Defendants by and through the undersigned attorney and responds to the

Plaintiff’s complaint as follows:

                                             FACTS

1.      The Defendant admits that an officer of the City of Jackson Police Department initiated a

traffic stop on August 3, 2018 with an individual operating a black in color GMC Envoy vehicle,

which had a headlight out near the intersection of Cooper Road and Meadow Lane. The

Defendant also admits that the officer reported the smell of marijuana. The Defendant denies the

remaining allegations of the paragraph because it lacks sufficient information to admit at this

time.

2.      The Defendant admits that in February 2017, a bystander captured footage of a former

Jackson law enforcement officer in a struggle with an African American male. The Defendant

admits that there was a report of a former Jackson law enforcement officer beating a former

Callaway High School Student in May 2018. The Defendant admits that Crystalline Barnes died

in January 2018 after weapons were fired by Rakasha Adams and Albert Taylor in self-defense.

3.      The Defendant lacks sufficient information to admit whether an “atmosphere of fear” was
       Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 2 of 14




created among citizens following the events referenced in Paragraph 2 of Plaintiff’s complaint.

Defendant also lacks sufficient information to admit the remaining allegations of the complaint;

therefore, Defendant denies all allegations of Paragraph 3.

4.      Defendants admit that an officer on August 3, 2018 reported discharging his duty weapon

and hitting a suspect in the left leg. The Defendants deny the remaining allegations of the

Paragraph.

5.      Defendants lack sufficient information to admit the allegation of the Paragraph and

therefore, must deny same.

6.      Defendants admit that an officer reported flagging down a red vehicle and apprehending

Jenario Scott. The Defendants lack sufficient information to admit the remaining allegations of

the Paragraph and therefore, deny same.

7.      Defendants admit that on the morning of August 4, 2018, a citation was issued to Jenario

Scott for improper headlight, and a separate citation for driving while license suspended.

8.      The Defendants denies the allegations of the Paragraph, and Defendants also deny any

assertion or implication that its policies and customs perpetuate improper use of force and

brutality.

9.      Defendants deny the allegations of the Paragraph.

                                              PARTIES

10.     Defendant lacks sufficient information to admit the Paragraph and therefore, denies same.

11.     Defendant City of Jackson admits that it can be served with process by serving the Mayor

or clerk. Defendant City of Jackson also admits that it employs individuals within the Jackson

Police Department. Defendant City of Jackson denies the remaining allegations of the complaint,

including but not limited to, the allegation that it is responsible for the failure to set and enforce
      Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 3 of 14




polices and customs of the police department. Defendant also denies that a constitutional

deprivation arose.

12.    Defendant City of Jackson lacks sufficient information to admit the Paragraph and

therefore, denies same. Defendant City of Jackson does admit that the Federal Rules of Civil

Procedure govern the action.

                                 JURISDICTION AND VENUE

13.    The Defendant City of Jackson admits that federal district courts have original

jurisdiction in actions based on 28 U.S.C §§ 1331 and 1343.

14.    The Defendant City of Jackson lacks sufficient information to admit whether all

Defendants reside in the judicial district. Defendant City of Jackson does admit that a substantial

part of the events described in Plaintiff’s complaint arose within the judicial district, and it

appears that venue is proper.

                CAUSE OF ACTION EXCESSIVE FORCE ( 42 USC § 1983)

15.    The Defendants renew the admissions and denials set forth in the previous paragraphs as

response to this Paragraph.

16.    The Defendants deny the allegation of the Paragraph.

17.    Defendants deny the allegation of the Paragraph.

18.    Defendants deny the allegation of the Paragraph.

19.    Defendants deny the allegation of the Paragraph.

20.    Defendants deny the allegation of the Paragraph.

            MONELL CLAIM OFFICIAL POLICY AND FAILURE TO TRAIN

21.The Defendant City of Jackson renew the admissions and denials set forth in the previous

paragraph as its response.
      Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 4 of 14




22.    The Defendant City of Jackson deny the allegations of the Paragraph. The Defendant

City of Jackson specifically denies that it has a pattern, practice, or custom that was created,

encouraged, directed, promoted, accepted, condoned, and permitted officers to use excessive

force when interacting with the public in violation of constitutional provision, including but not

limited to, the Fourth and Fourteenth Amendments.

23.    The City of Jackson denies that its policymakers had in force and effect a policy, custom,

or practice of using excessive force in violation of the Fourth and Fourteenth Amendments.

24.    The City of Jackson denies the allegations of the Paragraph.

25.    The City of Jackson denies the allegations of the Paragraph.

26.    The City of Jackson denies the allegations of the Paragraph.

27.    The City of Jackson denies the allegations of the Paragraph.

28.    Defendant admits that the contents of the complaint indicate that the Plaintiff has sought

compensation. Defendant denies that the Plaintiff is entitled to compensation and attorneys fees

and costs.

                                            DAMAGES

29.    Defendant renews the admissions and denials set forth in the previous paragraphs as its

response to this Paragraph.

30.    Defendant denies the allegations of this Paragraph and sub-parts a-I. Defendant does not

admit to any damages alleged by the Plaintiff.

                                     PUNITIVE DAMAGES

31.    Defendant renews the admissions and denials set forth in the previous paragraphs as its

response to this Paragraph, and Defendant denies that the Plaintiff is entitled to an award of

punitive damages if sought.
      Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 5 of 14




                                              PRAYER

32.       Defendants deny that the Plaintiff is entitled to judgment for compensatory and punitive

damages. Defendant also deny that Plaintiff is entitled to an award of attorneys fees, expenses,

and costs or any relief as prayed for in the complaint.

          Now having responded to each Paragraph of the Plaintiff’s complaint, the Defendants

assert the following affirmative defenses:

                                            First Defense

          The Complaint fails to state a claim upon which relief can be granted and should be

dismissed with prejudice.

                                           Second Defense

          The City of Jackson Defendants have not breached any duty owed to Plaintiffs either

contractually, or arising out of common, state, or federal statutory law.

                                           Third Defense

          The City of Jackson Defendants owed no duty to Plaintiffs that was breached in this

action.

                                           Fourth Defense

          The City of Jackson Defendants reserves all statutory and/or indemnity rights it may have

against all others whether parties to this action or not.

                                            Fifth Defense

          The City of Jackson Defendants deny that any of their actions and/or omissions caused

Plaintiffs harm or special harm.

                                            Sixth Defense

          The Defendants’ actions concerning the Plaintiff were exercised in good faith.
      Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 6 of 14




                                         Seventh Defense

       The City of Jackson Defendants deny each and every allegation in which Plaintiffs seek

to impose liability upon them, whether expressly denied herein or not.

                                          Eighth Defense

       The Complaint is barred by the doctrine of laches and should therefore be dismissed with

prejudice.

                                          Ninth Defense

       The Complaint is barred by the applicable statute of limitations and should therefore be

dismissed with prejudice with all costs assessed against Plaintiffs.

                                          Tenth Defense

       The City of Jackson Defendants affirmatively pleads assumption of risk as a bar to

Plaintiffs’ Complaint.

                                         Eleventh Defense

       The sole proximate and/or contributing causes of Plaintiffs’ damages, if any, were not

caused or contributed to by any act or omission of the City of Jackson Defendants, but such

damages, if any, were caused and/or contributed to by the acts and/or omissions of others for

which the City of Jackson Defendants cannot be held liable.

                                         Twelfth Defense

       Any damages sustained by Plaintiffs was solely and proximately caused and/or

contributed to by the unforeseeable, intervening or superseding causes and/or other causes

attributable to persons, entitled or events with respect to which the City of Jackson Defendants

had neither control, right to control, duty to control nor any other legal relationship whatsoever.

                                        Thirteenth Defense
         Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 7 of 14




         Without waiving any other affirmative defense, the City of Jackson Defendants

affirmatively plead and allege that they are not responsible for the intentional acts, if any, by any

agents, representatives or employees of the City or any other Defendant toward Plaintiffs and that

any alleged intentional acts of any agent, representative or employee of the City and/or any other

Defendant, if any, were not reasonably foreseeable by the City of Jackson Defendants.

                                         Fourteenth Defense

         Plaintiffs’ claims for punitive damages, if any, are barred by Miss. Code Ann. § 11-46-

15(2).

                                          Fifteenth Defense

         Plaintiffs failed to comply with the requirements of Miss. Code Ann. § 11-46-11 (3), and

the complaint should therefore be dismissed.

                                          Sixteenth Defense

         All of the Plaintiffs’ claims against the City of Jackson Defendants are barred by Miss.

Code Ann. §11-46-1 et seq. (The Mississippi Tort Claims Act, hereinafter referred to as

“MTCA”).

                                        Seventeenth Defense

         Plaintiffs failed to mitigate their damages.

                                         Eighteenth Defense

         Plaintiffs’ claims for punitive damages cannot be sustained because an award of punitive

damages under Mississippi law without proof of every element of such claim beyond a

reasonable doubt would violate the City of Jackson Defendants’ due process rights under the

Fourteenth Amendment to the United States Constitution and under Article 3, § 14 of the

Constitution of the State of Mississippi.
      Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 8 of 14




                                        Nineteenth Defense

       Thed Complaint is barred by the doctrine of waiver and estoppel and should, therefore,

be dismissed with prejudice with all costs assessed against Plaintiffs.

                                        Twentieth Defense

       Plaintiffs’ claims for intentional torts are barred by the applicable one-year statute of

limitations.

                                       Twenty-First Defense

       Plaintiffs’ claims of negligence, gross negligence, and/or wanton failure in hiring and/or

to monitor, train and supervise police officers of the City of Jackson are barred by Miss. Code

Ann. §11-46-7 (1), and specifically by the precedent case: City of Jackson v. Powell, 917 So.

2d 59 (Miss. 2005) and City of Laurel, Mississippi v. Clyde Williams, et al., 2009 WL

3857559 (Miss. Nov. 19, 2009).1

                                     Twenty-Second Defense

       Plaintiffs’ claims of intentional and/or negligent infliction of emotional distress are

specifically barred by Miss. Code Ann. §11-46-9 ( c ).

                                      Twenty-Third Defense

       The City of Jackson Defendants asserts any and all other affirmative defenses to which

they may be entitled, including contributory negligence, estoppel, fraud, illegality, release, res




       1
         Proof of more than a single instance of the lack of training or supervision causing a
violation of constitutional rights is normally required before such lack of training or supervision
constitutes deliberate indifference. The plaintiff must generally demonstrate “at least a pattern of
similar violations,” Gerald Burge v. St. Tammany Parish, 336 F. 3d 363, 370 (5th Cir. 2003)
quoting Thompson v. Upshu County, 245 F. 3d 447, 459 (5th Cir. 2001). Furthermore, the
inadequacy of training must be obvious and “obviously likely to result in a constitutional
violation.” Id.
      Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 9 of 14




judicata, collateral estoppel, statute of frauds and waiver.

                                     Twenty-Fourth Defense

       Plaintiffs’ claims against the City of Jackson Defendants are prohibited by prevailing

Federal and State Law and all other applicable defenses thereto as is alleged to have arisen out of

the acts, practices, policies or procedures, or omissions of a government entity.

                                       Twenty-Fifth Defense

       The City has no custom, practice or policy that caused or contributed to the alleged

deprivations, injuries and/or damages suffered by Plaintiffs.

                                      Twenty-Sixth Defense

       The Defendants hereby asserts the defenses of sovereign immunity, absolute immunity,

qualified immunity and any other immunity available under federal or state law.

                                     Twenty-Seventh Defense

       At all material times, herein, the City of Jackson and its employees, agents, and servants,

at all times relevant hereto, used the degree of care required of them under law and are not liable

in damages to Plaintiffs.

                                      Twenty-Eighth Defense

       The actions or inactions on the part of the Plaintiff were the sole, proximate and only

cause of the incident complained of and the alleged damages sustained by Plaintiffs, if any. In

the alternative, the actions or inactions on the part of the Plaintiff was constituted an intervening

cause and as such, constitute the sole, proximate cause and only cause of the incident complained

of and the damages sustained by Plaintiffs, if any.

                                      Twenty-Ninth Defense

       Plaintiffs’ claims are barred because the Plaintiff was engaged in criminal, unlawful
      Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 10 of 14




and/or illegal activity, at all relevant times alleged in the complaint.

                                          Thirtieth Defense

        If the actions or inactions on the part of the Plaintiff were not the sole, proximate cause of

the incident complained of and the alleged damages sustained by Plaintiffs, if any, actions or

inactions on the part of Plaintiff caused and contributed to the incident complained of and the

damages sustained by Plaintiffs, if any, and any damages which Plaintiffs would otherwise be

entitled, must be reduced in degree and to the proportion that the action or inaction of the

Plaintiff caused or contributed to the incident.

                                        Thirty-First Defense

        The City of Jackson Defendants asserts any and all other defenses available to them under

Miss. Code Ann. §85-5-7 and §11-1-65.

                                       Thirty-Second Defense

        The City of Jackson Defendants hereby gives notice that they intend to rely upon such

other and further defenses that may become available or apparent during discovery in this civil

action and reserves the right to amend its answer to assert such defenses.

                                       Thirty-Third Defense

        Plaintiffs’ claims, if any, against the City of Jackson Defendants, that may be alleged to

have possibly arisen from judicial and/or administrative inaction of the City, are prohibited by

statute, where said allegations claim that City employees were acting within the scope of their

employment for the City of Jackson.

                                       Thirty-Fourth Defense

        Plaintiffs’ claims against the City are prohibited by statute because they alleged to have

arisen from alleged failures of the City of Jackson and its employees to execute or perform a
      Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 11 of 14




statute, ordinance, or regulation.

                                       Thirty-Fifth Defense

       Plaintiffs’ claims against the City of Jackson Defendants are prohibited because the City

is immune from allegations based on the City’s exercise or performance or the failure to exercise

of perform a discretionary function or duty.

                                       Thirty-Sixth Defense

       The complaint is barred because Plaintiffs fail to properly plead: capacity, fraud, mistake,

conspiracy, condition of mind, official documents or act, judgment, and/or special damages as

required by Rule 9 of the Federal Rules of Civil Procedure.

                                      Thirty-Seventh Defense

       The alleged acts or omissions alleged by Plaintiffs against the City of Jackson Defendants

as may be set forth in the complaint herein, do not rise to the level of a constitutional violation.

                                      Thirty-Eighth Defense

       The City of Jackson Defendants cannot be held liable to Plaintiffs under the doctrine of

respondeat superior pursuant to 42 U.S.C.A. §1983 for any alleged acts or omissions of

employees of the City. As a result, Plaintiffs’ claims for negligence, gross negligence, and/or

respondeat superior liability against the City of Jackson Defendants are barred by the MTCA,

supra and Monell v, New York City Dep’t of Soc. Servs., 463 U.S. 658 (1978).2

                                       Thirty-Ninth Defense

       Plaintiffs are not entitled to recover punitive damages pursuant to 42 U.S.C.A. § 1983 or

official capacity theory against the City of Jackson Defendants, because recovery of such

       2
        Monell clearly rejects governmental liability based in the doctrine of respondeat
superior, and a governmental body such as the City cannot be held liable under §1983 merely
because the City employs a tortfeasor.
     Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 12 of 14




damages against the City, a political subdivision and/or municipality, is prohibited.

                                          Fortieth Defense

         The City of Jackson Defendants invoke and assert all privileges and immunities afforded

to them under both the federal and state constitutions and statutory and common law.

                                        Forty-First Defense

         The City of Jackson Defendants affirmatively asserts that the language of Miss. Code

Ann. § 11-46-9, clearly states that law enforcement officers acting within the course and scope of

their employment, while engaged in the performance of duties related to police protection,

without reckless disregard for the safety and well being of others not engaged in criminal

conduct, are entitled to immunity.3 Therefore, Plaintiffs’ claims against the City of Jackson

Defendants asserted in the complaint are barred.

                                       Forty-Second Defense

         The City of Jackson Defendants affirmatively plead that Plaintiffs’ claims under the

Fourth Amendment, are barred, as the totality of the circumstances and/or events as set forth in

the complaint, do not show that any particular use of force, by the City, was clearly unreasonable

or clearly excessive. As a result, any of Plaintiffs’ claims against the City made pursuant to the

Fourth Amendment must be dismissed. See Ramirez v. Knoulton, 542 F. 3d 124, 128 (5th Cir.

2008).

                                        Forty-Third Defense

         Plaintiffs’ claims, if any, contained in the complaint are barred because Plaintiff failed to

establish a § 1983 cause of action based upon conspiracy, and does not allege any facts that,


         3
        Mississippi law also holds that reckless disregard is a higher standard than that of gross
negligence. See Turner v. City of Ruleville, 735 So. 2d 226, 230 (Miss. 1999).
      Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 13 of 14




liberally construed, establish (1) defendants’ participation in a conspiracy involving state action,

and (2) a deprivation of his civil rights in furtherance of the conspiracy by a party to the

conspiracy.

                                       Forty-Fourth Defense

         The City of Jackson Defendants affirmatively asserts that the language of Miss. Code

Ann. §11-46-5(2), clearly states that “ . . .an employee shall not be considered as acting within

the course and scope of his employment and a governmental entity shall not be liable or be

considered to have waived immunity for any such conduct of its employee if the employee’s

conduct constituted fraud, malice, libel, slander, defamation or any criminal offense other than

traffic violations.” Therefore, Plaintiffs’ claims against the City of Jackson Defendants asserted

in the complaint are barred.

                                         Forty-fifth Defense

         The force used was reasonable because the officer was threatened with bodily harm or

death.

                                        Forty-sixth Defense

         The Plaintiff’s claim of excessive force can’t be decided on the basis of the extent of the

injury but must be decided based on the nature of the force. Bourne v Gunnels, 921 F.3d 484 ,

492 (5th Cir. 2019).

                                       Forty-seventh Defense

         The force used was in good faith because there was resistance to an arrest not

maliciously or sadistically for the purpose of inflicting pain in excess of need.
     Case 3:20-cv-00083-CWR-FKB Document 4 Filed 03/04/20 Page 14 of 14




                                       Forty-eight Defense

       The Plaintiff’s claim for damages is barred by Heck v Humphrey.

       So answered and asserted this the 4th day of March 2020

                                              The Defendants

                                              Tim Howard, City Attorney

                                              By: Carrie Johnson, MSB # 9839

Office of the City Attorney
Post Office Box 2779
Jackson MS 39207-2779
Telephone: 601-960-1799
Facsimile: 601-960-1756

                                 CERTIFICATE OF SERVICE

        I, Carrie Johnson do hereby certify that I have this day electronically mailed to counsel for
the Plaintiff a true and correct copy of the above and foregoing Answer and Affirmative Defenses
at the email address of record.

       This the 4th day of March 2020

                                      /s/ Carrie Johnson
